Case 6:19-cv-00588-JCB-KNM Document 31 Filed 05/21/20 Page 1 of 2 PageID #: 158




                                   No. 6:19-cv-00588

                                 Veronica Warren,
                                      Plaintiff,
                                         v.
                              Muggle Towing, LLC et al.,
                                     Defendants.

                             Before B ARKER , District Judge

                                        ORDER

                 Plaintiff filed a complaint alleging false imprisonment, vi-
             olations of various debt collection statutes, and violation of
             the Texas repossession statute. Doc. 1. Defendant Credit Ac-
             ceptance Corporation filed a motion to enforce arbitration and
             motion to dismiss. Doc. 9. All parties agree that arbitration is
             proper, but they disagree as to dismissal. Docs. 26, 27, 28, 29.
             The case was referred to United States Magistrate Judge K.
             Nicole Mitchell pursuant to 28 U.S.C. § 636(b).
                 On April 30, 2020, the magistrate judge issued a report,
             recommending that the action be compelled to arbitration
             pursuant to the parties’ arbitration agreement and that the ac-
             tion be stayed pending the results of arbitration. Doc. 30. No
             written objections have been filed. Here, there is no clear er-
             ror, and therefore, the magistrate judge’s report and recom-
             mendation is adopted as the opinion of the court. See Douglass
             v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996)
             (en banc) (cleaned up).
                 The court grants defendant’s motion to compel arbitration
             and denies the motion to dismiss. Doc. 9. This action is stayed
             pending resolution of arbitration. All other pending motions
             are denied as moot.
Case 6:19-cv-00588-JCB-KNM Document 31 Filed 05/21/20 Page 2 of 2 PageID #: 159




                                 So ordered by the court on May 21, 2020.



                                            J. C AMPBELL B ARKER
                                          United States District Judge




                                      -2-
